The cases cited by Mr. Justice Watts were decided under the act of 1915, commonly known as the gallon a month law. 29 Stat. 140. That act allowed any person to order and receive not exceeding one gallon in each month for his own personal use, but it contained no prohibition against the importation of that amount by the person himself, by a friend, or by a private carrier for hire; therefore, the cases cited were in conformity with the provisions of that act. But the act of 1917, commonly known as the quart a month law (30 Stat. 69), repealed the act of 1915, and enacted provisions which are not to be found in the act of 1915. Those which are pertinent follow:
"Section 1. It shall be unlawful for any person * * * to * * * transport or convey any alcoholic liquors from any point without the State into the State, or from one point to another in this State. * * * except as hereinafter provided.
"Sec. 2. Any natural person * * * may * * * transport in his personal baggage from any point without this State not exceeding one quart of alcoholic liquors * * * within any one calendar month, for medicinal purposes for his or her own use, or the use of his or her immediate family. * * *
"Sec. 7. It shall be unlawful for any person * * * to knowingly ship or transport from without this State into this State, from any one point or place in this State, any trunk, valise or package of any kind containing any alcoholic liquors unless the true nature and character of the contents of such package is clearly and legibly marked on the outside thereof in letters at least one inch high. Thisprovision shall not apply to one quart or less of such liquors *Page 269 in the baggage of a passenger and carried for his personaluse or that of his immediate family, or for sacramental purposes." (Italics added.)
Under the foregoing provisions of the act of 1917, the defendant was properly convicted, on the undisputed evidence.
The single exception filed by the appellant raises no issue as to the searching of his grip by the officers of the law, and I see nothing in the evidence which warrants the Court in censuring them for having done so. One of the officers (Mr. Whitmire) testified in substance:
"We followed defendant to his store, and when he had set down his grip we asked him what he had in it. He asked us if we had a search warrant, and we told him we did not. Mr. Kitchin (the other officer) went to get a search warrant, and while he was gone the lady in the store told me there was whiskey in the grip, and that they would let us open it without a warrant. We opened the grip and found three quarts of rye whiskey in it. The defendant made no statement at the time, and we let him put up bond for his appearance in the city Court."
The testimony of this witness was not denied by the defendant, or the lady in the store.
MR. JUSTICE FRASER concurs.